UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                     ___________________________

                             No. 99-30152
                           Summary Calendar
                     ___________________________

                          CATHERINE MAGEE,

                                                 Plaintiff-Appellant,

                                VERSUS

            UNIDENTIFIED PARTY AND GREYHOUND LINES, INC.,

                                                   Defendant-Appellee.

         ___________________________________________________

            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (97-CV-3334-N)
         ___________________________________________________

                           October 6, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Catherine Magee appeals the amount of general damages awarded

to her by the district court.   She asserts that the district court

abused its discretion by awarding only $5,000.00 for pain and

suffering for injuries to her neck and back, and she asks this

court to increase the award to the lowest amount within the range

of the district court’s discretion.      We affirm.

                                  I.

     Magee was a passenger on a Greyhound bus in October 1996.

When the bus driver applied his brakes to avoid missing a turn,

another passenger lost his balance and fell against the plaintiff,


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
causing injuries to her head, neck, back, and right arm.          Magee

initially told the driver that she was not injured, but when the

bus made its next scheduled stop, she complained of pain and the

bus driver called an ambulance.           At the emergency room, Magee

underwent several tests and received pain medication before being

released.

     Upon returning home to New Orleans, she received therapy and

heat treatments for neck and back pain for 2 ½ months.         When her

pain returned, she received pain medication from a clinic.          Her

last visit to the clinic was in October 1997.         In December 1997,

Magee saw Dr. Landry, who treated her with pain medication and

ordered an MRI of her spine.    Dr. Landry diagnosed her as having

cervical spondylosis and recommended future treatment.        Magee has

not returned for treatment.

     At trial, Magee presented no evidence to support a special

damages award. She introduced no evidence of past medical bills or

estimates of future medical bills, nor evidence of any lost wages.

                                II.

     Under Louisiana law, plaintiff has the burden of proving the

amount of damages.   Borden, Inc. v. Howard Trucking Co., Inc., 454

So.2d 1081, 1092 (La. 1983).   In       calculating general damages, the

trial court must evaluate each case according to its own unique

facts and circumstances.   Mouton v. Southern Pacific Transp. Co.,

509 So.2d 479, 485 (La. App. 3d Cir. 1987); Rhodes v. State Dept.

of Transp. and Development, 684 So.2d 1134, 1144-45 (La. App. 1st

Cir. 1996); Wood v. Toys “R” Us, Inc., 681 So.2d 49, 51 (La. App.

2d Cir. 1996).   Awards in similar cases constitute only persuasive


                                    2
authority. Mouton, 509 So.2d 479, 485.

     In awarding general damages, the district court considered the

type of injury, length of treatment, and awards in similar cases.

It found that Magee suffered only soft tissue damages and was

treated with therapy and heat treatments for 2 ½ months.         The

district court also questioned Magee’s credibility regarding the

extent of her pain and suffering because she was unable to remember

a series of x-rays taken at Charity Hospital after a car accident

several months before the bus accident at issue in this case.

According to Charity Hospital records admitted into evidence, the

spinal x-ray taken after that car accident found a narrowing of

disk space and degenerative changes in the same area later examined

by Dr. Landry.

                                III.

     On appeal, we review a general damages award for clear error.

Nichols v. Petroleum Helicopters, Inc., 17 F.3d 119, 121 (5th Cir.

1994); Wheat v. United States, 860 F.2d 1256, 1259 (5th Cir. 1988).

To disturb the award, we must be convinced that an error has been

committed; mere disagreement with the district court’s analysis of

the record is insufficient.   Nichols, 17 F.3d 119, 121.    Rather, a

review of the entire record must leave us “with the definite and

firm conviction that a mistake has been committed.” Id. (citing

Graham v. Milky Way Barge, Inc., 824 F.2d 376, 388 (5th Cir. 1987);

United States v. Gypsum, 333 U.S. 364, 395, 68 S.Ct. 525, 542

(1948)).   “[D]amage awards in analogous cases provide an objective

frame of reference, but they do not control our assessment of

individual circumstances.”    Wheat, 860 F.2d 1256, 1260.


                                 3
     Based on the findings of the district court and our own

careful review of the record, we find no error in the amount of

general damages awarded by the district court. The judgment of the

district court is affirmed.

AFFIRMED.




                                4